Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Status of the Application
Claims 1, 3, 6-9, 11, and 14-20 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 10/05/2022.
Claims 1, 3, 9, 11, and 17-20 have been amended.
Claims 2, 4-5, 10, and 12-13 have been cancelled and are not considered at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the machine learning algorithm is trained and updated based on the approval information and information associated with a prior selection of a treatment regimen for a particular combination of patient attributes and a particular disease.  Although the specification includes employing machine learning techniques to train, update, and improve algorithms for predicting preferences ([0063]), the specification does not describe the training and updating of the algorithm beyond exemplary terms. The specification describes updating based on commonly selected regimens to treat a patient with particular characteristics of a particular disease ([0063]). This does not include that the machine learning algorithm is based on the approval information as recited in the claim. The approval information of the claim is from Claim 1 where it is information extracted from the second electronic message. There is no indication in the specification that the approval information extracted from the second message is used to train and update the machine learning algorithm.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-9, 11, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a pre-approval process from an insurance provider. 
Independent claim 1 falls within the statutory category of an apparatus or system.  Independent claim 9 falls within the statutory category of a process.  Independent Claim 17 falls within the statutory category of an article of manufacture as the claim recites a non-transitory computer readable medium storing instructions that cause a processing device to perform operations. Claims 1, 9 and 17 are directed to certain methods of organizing human activity including commercial or legal interactions including agreements or business relations as well as managing personal behavior or relationships or interactions between people.  Performing pre-approvals from an insurance provider is a business relationship in which a healthcare provider is determining a relationship or agreement with an insurance provider. The generation and transmission of messages is also a certain method of organizing human activity as managing communications between people or parties is managing personal interactions. 
As per Claims 1, 9 and 17, the limitations of receiving a search query including a search term associated with a drug name, a patient attribute, or a clinical attribute; identifying one or more preferred treatment regimens associated with the search term and at least one third party system, wherein the one or more preferred treatment regimens are dynamically updated on an ongoing basis using information associated with a plurality of patients; generating and providing an electronic message to a third party, identifying clinical attributes in the patient data in the EHR based on the selected treatment regimen and the guideline data associated with the selected treatment regimen, generating an electronic message for seeking pre-approval of the selected treatment regimen, formatting the electronic message for transmission through an API based on parameters stored in the administrative data, transmitting the electronic message to an insurance provider third party, receiving a message from a third party, extracting approval information from the electronic message, updating information associated with the preferred treatment regimens based on approval or denial in the extracted approval information, providing the extracted approval information, and update the EHR based on the extracted approval information, as drafted, are steps executed by a system that, under its broadest reasonable interpretation, covers commercial interactions including agreements and business relations as well as managing interactions between people but for the recitation of generic computer components.  The steps describe the activities involved in requesting and receiving a pre-approval from an insurance provider and displaying the approval information.  If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions including agreements and business relations as well as managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The claim includes a description of the identified subset of the accessed patient data as including one or more clinical attributes of the patient which is merely descriptive material and does not add anything to the abstract idea. Additionally, the claim also includes a description of the administrative data as comprising parameters for a plurality of different APIs associated with a plurality of third party systems which is used for formatting the first electronic message.  This is also merely descriptive material and does not add anything to the abstract idea, as formatting the first electronic message for transmission is still an interaction between a person and a computer as part of the commercial interaction of requesting and receiving pre-approval from an insurance provider.  
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a memory device storing instructions, a network interface, a processing device in communication with the memory device and the network interface which executes the instructions to perform the steps of the abstract idea.  The memory, network interface and processing device in these steps is recited at a high-level of generality  such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite accessing from one or more structured or unstructured databases, an electronic health record containing patient data associated with a patient, guideline data associated with a plurality of treatment regimens, and administrative data associated with one or more requirements of at least one third party system and directing the query to the one or more structured or unstructured databases which amounts to mere instructions to apply the exception because, as per MPEP 2106.05(f)(1), the limitation only recites the idea of a solution or outcome similar to the example of remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how it is accomplished. The claims include generation of a graphical user interface to carry out the steps of the abstract idea including receiving a search query and providing the extracted approval information.  The GUI amounts to mere instructions to apply the exception as it employs the use of a computer in its ordinary capacity for tasks such as receiving, storing, and transmitting data.  As per MPEP 2106.05(f)(2), merely invoking computers as a tool such as requiring the use of software to tailor information and provide it to the user on a generic computer has been found by the courts to amount to mere instructions to apply the exception and does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory device storing instructions, a network interface, a processing device in communication with the memory device and the network interface which executes the instructions amounts to no more than mere instructions to apply the exception using a generic computer component.  The memory, interface and processing device are described as well-known, general purpose computing components such as a processor including generic processors, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or the like (specification [0035]), a network interface transmitting over a network such as the Internet and Intranet, etc. (specification [0035]) and a processing device including a desktop or laptop computer, mobile device, tablet, etc. (Specification [0043]).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the courts have found receiving or transmitting data over a network to be well-understood, routine and conventional functions, as per MPEP 2106.05(d)(II).  The additional element of accessing from one or more structured or unstructured databases, an electronic health record containing patient data associated with a patient, guideline data associated with a plurality of treatment regimens, and administrative data associated with one or more requirements of at least one third party system and directing the query to the one or more structured or unstructured databases is also a well-understood, routine and conventional function, as per MPEP 2106.05(d)(II), storing and retrieving information in memory. The claims are not patent eligible.
Dependent claims 3, 6-8, 11, 14-16 and 18-20 add limitations, for example Claims 3 and 11 include determine a plurality of candidate treatment regimens which further limits the steps of the independent claims, and are directed to fundamentally the same abstract idea. Claims 6 and 14 include requesting additional information which is directed to certain methods of organizing human activity because it involves commercial interactions or business relations and managing interactions between people. Claims 7 and 15 include determining the approval information includes a request for a biosimilar and requesting acceptance of the biosimilar which is directed to certain methods of organizing human activity because it involves commercial interactions or business relations and managing interactions between people. Claims 8 and 16 include updating an electronic health record based on the selected treatment regimen and approval information which is directed to certain methods of organizing human activity because it involves commercial interactions or business relations and managing interactions between people.  Claims 18-20 include updating the information associated with preferred treatment regimens in the accessed administrative data, which is directed to certain methods of organizing human activity involving commercial interactions or business relations and managing interactions between people.  The claims also include the use of a machine learning algorithm to apply to the abstract idea of updating the guideline data, which amounts to mere instructions to apply the exception because it merely invokes computers as a tool to perform an existing process such as a mathematical algorithm applied on a general purpose computer, as per MPEP 2106.05(f)(2)(i).
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims and thus do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1, 3, 6-9, 11 and 14-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Page 13, “35 U.S.C. §112 Rejection”, filed 10/05/2022 with respect to claims 18-20 have been fully considered and they are persuasive.  However, upon further consideration, the claims are rejected over 35 U.S.C. §112(a) for failing to comply with the written description requirement as the specification does not provide sufficient support for the newly amended claim limitations, as per the rejection above.
Applicant’s arguments, see Pages 13-17, “35 U.S.C. §103 Rejection”, filed 10/05/2022 with respect to claims 1, 3, 6-9, 11, and 14-20 have been fully considered and they are persuasive.  Therefore, the rejections of 04/05/2022 have been withdrawn.
Applicant’s arguments, see Pages 13-22, “35 U.S.C. §101 Rejections”, filed 10/05/2022 with respect to claims 1, 3, 6-9, 11, and 14-20 have been fully considered but they are not persuasive.  
Applicant argues that the present claims are not directed to any of the enumerated subject matter groupings, specifically the claims are not directed to “organizing human behavior” or “commercial interactions” because the claims are substantially more complex than simply requesting and receiving a pre-approval by reciting automated functions which improve upon computing systems used by minimizing communications sent between systems and by configuring the system to automatically interface with a plurality of different APIs of third party systems. Examiner respectfully disagrees.  The claims include steps which carry out communications for the pre-approval process for insurance claims.  The steps are automated by executing the steps of the process using a system comprising memory device, network interface, and a processing device which is a general purpose computing system.  As per [0004] of the Specification, the present claims improve on the prior art process of pre-approvals by reducing time, errors and inconsistencies by leveraging modern computing and communications systems.  Claims which invoke computers or other machinery as a tool to perform an abstract idea where claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate the abstract idea into a practical application or provide an inventive concept, as per MPEP 2106.05(f).  The use of the general purpose computing system in the claims, instead, amounts to mere instructions to apply the exception.  Any minimization of interactions in the pre-approval process of the claims would only amount to an improvement to the abstract idea itself. The use of computers to automatically communicate with third parties is also applying the abstract idea of communicating between people or parties to the general purpose computer components, which is mere instructions to apply the exception, as per MPEP 2106.05(f).  
Applicant argues that the claims are not directed to forming contracts or legal interactions because the claims focus on the automated process of identifying patient data including clinical attributes that is then used in combination with other specific data to generate an electronic message.  Examiner notes that this process are the steps involved in determining and communicating pre-approvals from a third party, which is a commercial activity between an insurer and provider or patient. The communication of the messages between the involved parties is a personal interaction even when it is carried out automatically through use of computer components. Therefore, the claims are directed to certain methods of organizing human activity.  Seeking a pre-approval for an insurance claim is an interaction between two commercial entities, i.e. business entities.  The certain methods of organizing human activity grouping of abstract ideas includes commercial or legal interactions which is described to include agreements in the form of contracts and also business relations.  The determination that an insurance company or payer will agree to pay via a pre-approval falls into an agreement such as a contract and business relations. Therefore, the claims include commercial interactions and are directed to an abstract idea falling into the grouping of certain methods of organizing human activity.
Applicant argues that the claims recite additional elements that are grounded in computer technology such as particular search queries associated with a drug name, patient attribute, or clinical attribute, directing the search query to a structured or unstructured database, and identifying preferred treatment regimens responsive to the search query. Examiner notes that the concept of directing a search query to a database has been identified in the rejection as an additional element, but does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea because it amounts to mere instructions to apply the exception similar to remotely accessing user-specific information through a mobile interface, as per MPEP 2106.05(f)(1) and is recognized as a well-understood, routine, and conventional computer function similar to storing and retrieving information in memory, as per MPEP 2106.05(d)(II). Receiving a search term for a query and returning a preferred treatment based on the search term is part of the abstract idea, as per the rejection above as it is managing personal behavior or interactions.
Applicant argues that the claims seek to avoid managing personal interactions by minimizing the interactions in the process by configuring the system to automatically interface with a plurality of different third party systems using parameters for a plurality of different APIs associated with the systems. Examiner respectfully disagrees that this integrates the abstract idea into a practical application. The exchange of information between a user and a plurality of third parties falls into the abstract idea of certain methods of organizing human activity. The claims recite transmitting a first message to a single third party system, which includes the information associated with seeking pre-approval  of the selected treatment regimen.  This message requesting a pre-approval is part of the abstract idea of certain methods of organizing human activity between two parties involved in a business relationship/interaction. The formatting of the message is based on the associated API parameter in the stored data which is merely following rules based on the associated information in storage. Therefore, the claims are directed to an abstract idea.
Applicant argues that the claims recite a learning-type system with Claim 1 reciting dynamically updating information in the databases based on approval or denial indicated in the approval information which establishes that the claim is not directed to certain methods of organizing human activity.  Examiner respectfully disagrees.  Updating information in a database based on received approval information involves personal behavior or personal interactions where the interactions are with the database. As per the October 2019 Update on Subject Matter Eligibility, interaction between a person and a computer also falls into the abstract grouping of certain methods of organizing human activity.
Applicant argues that the present claims integrate the abstract idea into a practical application because the claims recite a particular manner in which an electronic message is automatically generated, formatted, and transmitted.  As discussed above, the use of general purpose computing components to “automate” a process is merely applying the abstract idea to a computer, which is mere instructions to apply the exception, as per MPEP 2106.05(f), and does not integrate the abstract idea into a practical application. The claim limitations of identifying subsets of particular data, identifying a subset of accessed patient data, generating an electronic message with the information, formatting the message, and transmitting the message are directed to the abstract idea itself.  The specific information is a descriptive matter of the abstract idea and does not integrate the abstract idea into a practical application.  
Applicant argues that the claims integrate the abstract idea into a practical application because they improve the speed and success of future pre-approval messages. Examiner respectfully disagrees. The speed and efficiency which is gained from the present claims is based on applying the abstract idea to general purpose computing components.  This amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2).
Applicant argues that the formatting an electronic message for transmission through an API is additional to the abstract idea. Examiner notes that this is discussed above with relation to the abstract idea.
Applicant argues that the present claims reflect an improvement to a technical field of digital healthcare by minimizing iterations of data display and user input as well as required communications between computer systems through automated functions of the claims. As mentioned above, the improved speed and efficiency of the claims is based on applying the abstract idea to general purpose computing components.  As per MPEP 2106.05(f)(2), claiming the increased speed or efficiency inherent with applying the abstract idea on a computer does not integrate the abstract idea into a practical application or provide an inventive concept.  As per the rejection above, the claims are directed to communications for pre-approval of insurance claim which is directed to an abstract idea.  The abstract idea is executed via a general purpose computer which amounts to mere instructions to applying the exception which does not integrate the abstract idea into a practical application.  Therefore, the claims are directed to an abstract idea.  
Applicant argues that the claims as a whole recite significantly more than the abstract idea.  Applicant specifically argues that the Office has not provided factual analysis supporting that the claim elements including automatically generating and providing a first electronic message to a third party system. Examiner respectfully disagrees.  The rejection provides a proper analysis to show that the additional elements of the claims do not provide significantly more than the abstract idea.  Examiner asserts that the additional elements of the claims including automatically generating the message is not significantly more than the abstract idea because it is mere instructions to apply the exception.  As per MPEP 2106.05(f)(2), simply adding a general purpose computer after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.
Applicant argues that amended claims 18-20 recite use of a machine learning algorithm to dynamically update the information associated with one or more preferred treatment regimens in the accessed administrative data which amounts to significantly more than the abstract idea.  Examiner respectfully disagrees.  As per the rejection above, the use of machine learning algorithm to update preferred treatment regimen data is an additional element which merely invokes computers as a tool to perform an existing process such as a mathematical algorithm applied on a general purpose computer, as per MPEP 2106.05(f)(2)(i). Therefore, the claims are directed to an abstract idea without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugai et al. (US 2022/0051787 A1) teaches storing in a database patient data and rule configurations from the system database ([0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626